Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 7, 2022

                                       No. 04-22-00542-CR

                                      Kerwin B. BRYANT,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR12429
                        Honorable Raymond Angelini, Judge Presiding


                                         ORDER
       Appellant Kerwin Bernard Bryant seeks to appeal the trial court’s judgment of
conviction. A timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction. See
Taylor v. State, 424 S.W.3d 39, 43 (Tex. Crim. App. 2014); Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App. 1996). A review of the record shows the trial court imposed sentence on April
19, 2022, and because Bryant did not file a motion for new trial, his notice of appeal was due by
May 19, 2022 or a notice and motion for extension of time was due fifteen days later. See TEX.
R. APP. P. 26.2(a)(1), 26.3. However, Bryant did not file his notice of appeal until July 28, 2022,
and there is nothing in the record indicating he filed a motion for extension of time. See TEX. R.
APP. P. R. 26.3.

         Accordingly, it appears the notice of appeal is untimely filed. We therefore order
appellant to show cause in writing why this appeal should not be dismissed for lack of
jurisdiction by October 7, 2022. See Taylor, 424 S.W.3d at 43; Olivo, 918 S.W.2d at 522; see
also Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991) (out-of-time
appeal from final felony conviction may be sought by filing a writ of habeas corpus pursuant to
article 11.07 of the Texas Code of Criminal Procedure). If appellant fails to respond to this order
by the date ordered, this appeal will be dismissed for lack of jurisdiction. See TEX. R. APP. P.
42.3. If a supplemental clerk’s record is necessary to show this court’s jurisdiction, appellant has
the burden to request the trial court clerk to prepare the record, identifying the additional
pleadings and orders requested, and must file a copy of any such request with this court. All
other appellate deadlines are suspended until further order of this court.
                                              _________________________________
                                              Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of September, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court